Citation Nr: 1232019	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-11 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for psoriasis.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for psoriasis.  This case has been before the Board in February and October 2011, and was remanded on each occasion for additional development of the record and/or to ensure due process.  As the requested actions have been accomplished, the case is again before the Board for appellate review.

The Board notes the issue of entitlement to an initial compensable evaluation for bilateral hearing loss was also remanded in the above determinations.  Based on additional evidence, the RO, by rating action dated August 2012, assigned a 10 percent evaluation for bilateral hearing loss, effective August 2011.  Later that month, the Veteran wrote he accepted the decision regarding his claim for an increased rating for bilateral hearing loss.  This decision, accordingly, is limited to the issue set forth on the preceding page.


FINDING OF FACT

The Veteran's psoriasis had its onset in service.


CONCLUSION OF LAW

Psoriasis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  In light of the favorable finding with regard to the claim for service connection for psoriasis, no further discussion of VCAA compliance is warranted at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The service treatment records disclose the Veteran was seen for a rash on his arms and legs in February 1964.  An examination demonstrated areas of folliculitis on the anterior thighs and back of his arms.  It was noted in July 1964 that the rash persisted.  The examiner commented it was psoriaform and pruritic.  It was indicated that cold cream was of no help.  The impression was possible lichen simplex.  When seen later that month, the diagnosis was guttate psoriasis.  A clinical evaluation of the skin on the separation examination in June 1965 was normal.

The Veteran submitted a claim for service connection for psoriasis in March 2008.  He reported it began in service.

VA outpatient treatment records disclose the Veteran was seen in January 2009.  It was noted he had a red, slightly raised lesion to the upper back area, with scaly surface.  He was seen in the dermatology clinic in September 2009.  An examination revealed he had a few scaly papules on the tip of his nose, the forehead and right temple.  The assessments were actinic keratosis and nummular eczema.

The Veteran was afforded a VA examination of the skin in March 2011.  The examiner stated she reviewed the claims folder.  The Veteran reported he first noticed skin trouble in service and that it began on his legs.  It was itchy and red.  He related he was told it was psoriasis and was given a tar containing cream that helped.  He claimed the skin condition had recurred occasionally at irregular intervals.  It involved his scalp, torso and limbs.  It was red, itchy and very crusty when it flared.  He asserted he had not had any flares in the previous two to three years.  The diagnosis was psoriasis.  The examiner opined that the Veteran's psoriasis was not caused by service.  She commented it is an auto-immune disorder that might flare during times of stress or after a strep infection.  She added there is no known cause or cure.

Private medical records disclose the Veteran was seen in May 2011.  It was indicated he had a history of psoriasis diagnosed 50 years ago.  It was stated the Veteran received follow-up at the Leahey Clinic for it.  An examination revealed psoriatic patches on the skin below the elbow.  The examiner stated the Veteran's psoriasis was under good control.

The evidence establishes the Veteran was treated for psoriasis in service.  He maintains he has had periodic flare-ups since service.  The VA examination in March 2011 confirmed he had psoriasis, and the examiner stated it was inactive.  While she concluded it was not caused by service, this opinion is not pertinent to this case.  In light of the fact the Veteran had psoriasis in service, the underlying issue in this case is whether it currently exists.  The VA examiner acknowledged the Veteran had psoriasis, and merely stated it was not currently active.  In this regard, the Board points out that psoriasis was noted when the Veteran was seen by a private physician in May 2011.  Under the circumstances, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's psoriasis is related to service. 


ORDER

Service connection for psoriasis is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


